DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/051190 filed 02/14/2019, which claims benefit of Application No. PCT/IB2018/051603, filed 03/12/2018, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 16-28 in the reply filed on 07/08/2022 is acknowledged. Therefore, Claims 29-30 are withdrawn and Claims 16-28 are pending examination as discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for maintaining a level of liquid metal” in Claim 19, Claim 22, and Claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Asamoto (JP-2009068043-A, cited by applicant) in view of Saint-Raymond (WO-2017187225-A1, using U.S. 2019/0062888 for citation, cited by applicant). 

Regarding Claim 16, Asamoto teaches equipment for continuous hot dip-coating of a metal strip (paragraph [0001]; Original Disclosure, Figure 1). Asamoto teaches an annealing furnace (paragraph [0012]; Original Disclosure, Figure 1, Char. No. 11). Asamoto teaches a tank containing a liquid metal bath (paragraph [0012]; Original Disclosure, Figure 1, Char. No. 12). Asamoto teaches a snout connecting the annealing furnace and the tank, the metal strip running through the snout (paragraph [0013]; Original Disclosure, Figure 1, Char. No. 10a). 
With respect to the feature of “the metal strip running through the snout in a protective atmosphere” -  the examiner points out that it would have been obvious to provide a protective atmosphere within the snout as otherwise significant oxidation would occur upon strip thus degrading the subsequent dip coating process.
Continuing, Asamoto teaches a lower part of the snout being at least partly immersed in the liquid metal bath in order to define with a surface of the bath and an inside of the snout, a liquid seal (paragraph [0015]; Original Disclosure, Figure 1). 
However, Asamoto does not teach an overflow not connected to the snout, the overflow including at least one tray placed in the vicinity of the strip when entering the liquid metal bath and encompassed by the liquid seal. 
Saint-Raymond teaches an apparatus for the continuous hot dip coating of a metal strip (abstract). Saint-Raymond teaches an overflow not connected to a snout, the overflow including at least one tray placed in the vicinity of the strip when entering a liquid metal bath and encompassed by a liquid seal (Figure 1, Char. Nos. 25/29). Saint-Raymond teaches this feature as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 17, Asamoto teaches the snout being liftable and lowerable (paragraph [0014]). 
Regarding Claim 18, Asamoto is relied upon for the reasons given above in addressing claim 16. However, Asamoto does not teach the tray and therefor does not teach the associated structure described within the instant claim. 
Saint-Raymond teaches the tray (Figure 1, Char. Nos. 25/29) being formed by an internal wall facing one side of the strip (Figure 1, Char. No. 26) directed toward the surface of the liquid seal an internal wall upper edge being positioned below the surface of the bath (Figure 1, Char. No. 27) and external wall  (Figure 1, Char. No. 28) facing the snout, directed toward the surface of the liquid seal (Figure 4, not labeled) an external wall upper edge being positioned above the surface of the bath (Figures 1; and 4, not labeled) a connector part (Figure 4, not labeled) between the external and internal wall lower edges (Figure 4) and also a side wall (Figure 2, Char. No. 64) at each shared extremity of the internal and external walls connecting all edges, the internal wall edge upper edge being lower than the external wall upper edge (Figures 1-2, and 4; paragraphs [0060]-[0061]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 19, Asamoto is relied upon for the reasons given above in addressing claim 16. However, Asamoto does not teach the equipment recited within the instant claim. 
Saint-Raymond teaches the overflow/pouring box (Figure 1, Char. No. 49) comprising a means for maintaining a level of liquid metal at a level below a surface of the liquid seal, where the means comprises a pump (Figure 1, Char. No. 30) and a reservoir (Figure 1, Char. No. 35), the means is capable to set up a natural flow of the liquid metal in the tray, the natural flow of the liquid metal being greater than 50 mm in order to prevent metal oxide particles and intermetallic compound particles from rising as a countercurrent to the natural flow of the liquid metal (Figure 1; paragraphs [0065], [0067], [0070]-[0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 20, Asamoto is relied upon for the reasons given above in addressing claim 16. However, Asamoto does not teach the equipment recited within the instant claim. 
Saint-Raymond teaches the upper edge (Figure 1, Char. No. 27) of the internal wall comprising a series of hollows and protrusions (paragraph [0133]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 21, Asamoto is relied upon for the reasons given above in addressing claim 18. However, Asamoto does not teach the overflow and therefor does not teach the overflow as being removable. 
With respect to the overflow being removable, Saint-Raymond teaches the overflow (e.g., Char. No 49 of which comprises trays labeled as Char. Nos. 25/29) as being “inserted” into the tank (paragraph [0076]); Saint-Raymond teaches the overflow as being able to pivot or rotate independent of the tank (paragraph [0090]); and further Saint-Raymond teaches the overflow was being a separate part from the tank (i.e., casing 13) and is mounted within the casing (paragraph [0091]). Thus, while Saint-Raymond does not explicitly say that the overflow is removable, one of ordinary skill would appreciate and understand that this feature exists within Saint-Raymond. Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 22, Asamoto is relied upon for the reasons given above in addressing claim 19. However, Asamoto does not teach the tray and the means for maintaining the level as being fixed to the edges of the tank by supports. 
Saint-Raymond teaches the tray and the means for maintaining the level as being fixed to the edges of the tank by supports (paragraphs [0104]-[0107]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 23, Asamoto is relied upon for the reasons given above in addressing claim 22. However, Asamoto does not teach the instant limitations.  
Saint-Raymond teaches the tray being connected to the means for maintaining the level and the support by connectors (Figure 4; Char. Nos. 31/33), the connectors of the overflow being curved towards a bottom of the coating bath so that a lowest part of the connectors is beneath the liquid seal allowing the lower part of the snout to be under the liquid seal and above the lowest part of the support (Figure 4; paragraphs [0104]-[0106]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 24, Asamoto is relied upon for the reasons given above in addressing claim 22. However, Asamoto does not teach the instant limitations.  
Saint-Raymond teaches the supports being movable along the edges of the bath allowing the overflow to shift along the edges of said bath (paragraph [0108]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 25, Asamoto is relied upon for the reasons given above in addressing claim 22. However, Asamoto does not teach the instant limitations.  
Saint-Raymond teaches the supports being shiftable along a perpendicular to the bath surface (paragraph [0199]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 26, Asamoto is relied upon for the reasons given above in addressing claim 16. However, Asamoto does not teach the instant limitations.  
Saint-Raymond teaches the overflow having two trays positioned symmetrically to an entry of the metal strip in the liquid metal (Figure 1). Saint-Raymond teaches this feature, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.
Regarding Claim 28, Asamoto is relied upon for the reasons given above in addressing claim 16. However, Asamoto does not teach the instant limitations.  
Saint-Raymond teaches the lower part being removable (Figures 5-6; paragraphs [0174]-[0176], wherein Saint-Raymond teaches the lower portion 57 is being mounted and articulated upon an upper portion 45, indicating that the lower portion is removable from the upper portion). Saint-Raymond teaches this feature, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto with the concepts of Saint-Raymond with the motivation of preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Asamoto (JP-2009068043-A, cited by applicant) in view of Saint-Raymond (WO-2017187225-A1, using U.S. 2019/0062888 for citation, cited by applicant) as applied to claim 16 above, and further in view of Dauchelle (U.S. 2004/0052958, cited by applicant). 

Regarding Claim 27, Saint-Raymond teaches the overflow as being composed of two trays (Figures 1-4). Saint-Raymond teaches each tray (Figure 1, Char. Nos. 25/29) being formed by an internal wall facing one side of the strip (Figure 1, Char. No. 26) directed toward the surface of the liquid seal an internal wall upper edge being positioned below the surface of the bath (Figure 1, Char. No. 27) and external wall  (Figure 1, Char. No. 28) facing the snout, directed toward the surface of the liquid seal (Figure 4, not labeled) an external wall upper edge being positioned above the surface of the bath (Figures 1; and 4, not labeled) a connector part (Figure 4, not labeled) between the external and internal wall lower edges (Figure 4) and also a side wall (Figure 2, Char. No. 64) at each shared extremity of the internal and external walls connecting all edges, the internal wall edge upper edge being lower than the external wall upper edge (Figures 1-2, and 4; paragraphs [0060]-[0061]). Saint-Raymond teaches these features, in part, as preventing metal oxide particles and inter-metallic compounds from rising countercurrent with respect to the flow of the liquid metal (paragraph [0065]). 
However, Saint-Raymond does not teach the overflow being composed of one tray continuously surrounding the metal strip. 
Dauchelle teaches a method and installation for hot dip coating of a metal strip (abstract). Dauchelle teaches an overflow being composed of one tray continuously surrounding a metal strip (Figure 5; paragraphs [0086]-[0087]). Dauchelle teaches this feature, in part, allows for a metal strip to emerge from a coating bath with minimal defects (paragraph [0092]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asamoto in view of Saint-Raymond with the concepts of Dauchelle with the motivation of coating a metal strip with minimal defects. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735